Citation Nr: 0704058	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for fibromyalgia, 
chronic fatigue syndrome, headaches, abnormal weight loss, 
sleep disturbances, frequent diarrhea and memory problems as 
due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1998 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a statement dated in May 2005, the veteran withdrew his 
request for a Board hearing.  Additionally, in a letter dated 
in October 2005, the Military Order of the Purple Heart 
withdrew as the veteran's representative.

The Board notes that the veteran filed claims for an 
increased disability rating for his spinal disability, 
currently evaluated as 10 percent disabling, entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
hepatitis B and chest pain in February 2003.  The RO issued 
rating decisions dated in March and August 2003 that denied 
the veteran's claims.  The veteran submitted a timely notice 
of disagreement (NOD) in September 2003 and was issued a 
statement of the case (SOC) in December 2004.  Though the 
veteran did submit a VA Form 9 to perfect his appeal, it was 
received in February 2005, more than 60 days after the 
issuance of the SOC.  Thus, the veteran's appeal of the 
aforementioned issues is not timely, and these issues are not 
before the Board.

In a statement dated in September 2003, the veteran appears 
to be either filing a claim or a NOD with a denial from the 
Hines VA Medical Center regarding payment or reimbursement of 
private medical expenses.  This issue is REFERRED to the VAMC 
for appropriate action.

The issue of entitlement to service connection for chronic 
fatigue syndrome as due to an undiagnosed illness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a current skin disability.

2.  There are no objective findings or otherwise 
independently verifiable evidence of fibromyalgia.

3.  The veteran's sleep disturbance and memory problems are 
attributable to his drug use and depression, and there is no 
medical evidence indicating they are possible manifestations 
of undiagnosed illness or any aspect of the veteran's 
military service.

4.  The veteran's headaches are not chronic, as there is no 
evidence of treatment for six months or more, and there is no 
medical evidence indicating they are possible manifestations 
of undiagnosed illness or any aspect of the veteran's 
military service.

5.  The medical evidence shows the veteran has lost 
approximately 20 pounds since separation from service.  
However, no medical professional has indicated that this loss 
of weight was abnormal in any respect, nor has any medical 
professional indicated that the weight loss is due to 
undiagnosed illness or any aspect of the veteran's military 
service. 

6.  The veteran's intermittent dyspepsia and loose stools are 
attributable to the effects of medications taken for 
depression, and there is no medical evidence indicating they 
are possible manifestations of undiagnosed illness or any 
aspect of the veteran's military service.


CONCLUSIONS OF LAW

1.  Service connection for pseudofolliculitis barbae is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Chronic disabilities manifested by fibromyalgia, 
headaches, abnormal weight loss, sleep disturbances, frequent 
diarrhea and memory problems were not incurred in or 
aggravated by the appellant's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially the Board notes that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss that he experiences pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

Service Connection

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.306 (2006).  Service connection may also 
be granted for any disability shown after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2006).

Service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service connection may also be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  
To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, as to the undiagnosed 
illness part of the appellant's claim, as discussed in more 
detail below, he is not required to provide competent 
evidence linking a current disability to an event during 
service.  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).

I.  Pseudofolliculitis Barbae

The veteran does not have a current diagnosis of 
pseudofolliculitis barbae.  The veteran's service medical 
records indicate that he was treated for pseudofolliculitis 
barbae from January through November 1999.  The veteran's 
separation examination in August 2002 also noted 
pseudofolliculitis barbae.  However, the current treatment 
records do not establish that the veteran continues to suffer 
from this condition.  In fact, the veteran has specifically 
denied having any problems with his skin on numerous 
examinations since the time of his claim.  Specifically, 
outpatient treatment records dated in March, August and 
October 2003 and February 2004 specifically noted that the 
veteran's skin was normal, within normal limits, or the 
veteran himself stated that he did not suffer from any skin 
disability.

Additionally, the veteran participated in a VA examination in 
October 2003.  The examiner noted that there was no evidence 
of an ongoing facial skin condition or treatment since the 
veteran was released from active duty.  It was concluded that 
this was not related to or caused by service or related to 
Gulf War undiagnosed illness.

The veteran was notified in the September 2003 Veterans 
Claims Assistance Act (VCAA) letter of the information 
necessary to support his claim.  He was reminded in the 
February 2004 Rating Decision and the December 2004 Statement 
of the Case of what was required to support his claim.  He 
has yet to submit evidence of a current diagnosis.  

Even though the veteran may have suffered a skin disability 
during service, in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In the 
absence of diagnosed skin disability, service connection may 
not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  The veteran is not competent to state that 
any of the symptoms he now has are a result of a disease or 
injury in service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Gulf War Undiagnosed Illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West Supp. 2005); 38 C.F.R. § 
3.317 (2006).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi- symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  See 38 
U.S.C.A. § 1117 (West Supp. 2005); 38 C.F.R. § 3.317(a)(1)(i) 
(2006).  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

The veteran's service medical records indicate that he was 
deployed to the Middle East from February to June 1999 and 
from March to July 2002.  The veteran alleges that during his 
deployment, he was exposed to hazardous waste and industrial 
chemical vehicles.  He claims that this exposure is the 
reason for his claimed illnesses.

A.  Fibromyalgia

The veteran's claim fails on a direct basis.  See 38 C.F.R. 
§ 3.303 (2006).  There is no evidence of record that 
substantiates the veteran's claim.  He did not suffer from 
this condition while in service, and has not provided a 
current diagnosis.  In order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In the 
absence of a diagnosed condition, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997). 
The Board also finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  The 
veteran has actually never sought treatment for complaints of 
fibromyalgia, so it would be difficult to conclude his 
complaints are chronic.  He states this condition is chronic, 
and he is certainly competent to relate such subjective 
symptomatology.  Regardless, there must be either objective 
indicators of a disability, such as "signs" evident to a 
medical examiner or other, non-medical indicators capable of 
independent verification.  There is no such evidence here.  
No medical examiner has indicated any objective findings of 
fibromyalgia.  Furthermore, the evidence reflects no 
independently verifiable non-medical indicators consistent 
with fibromyalgia.  That is, there is no evidence verifying 
the veteran's complaints that VA could independently verify.  
Thus, it cannot be said that the veteran suffers from a 
chronic disability, within the meaning of applicable law and 
regulations.

Service connection for chronic disabilities manifested by 
fibromyalgia therefore is denied.  See 38 C.F.R. § 3.317 
(2006).

B.  Sleep Disturbance & Memory Problems

The veteran's claim fails on a direct basis.  See 38 C.F.R. 
§ 3.303 (2006).  The March 2003 VA examination report noted 
that the veteran appeared tired, and the outpatient treatment 
notes indicate that the veteran complained of sleep 
disturbance and memory loss.  However, the veteran's service 
medical records are negative for any complaints or treatment 
of sleep disturbance or memory problems.  Additionally, there 
is no medical evidence of record to establish that the 
veteran's current disability is related to service.  

The Board also finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  There are 
periodic complaints of sleep disturbance and memory loss, but 
it would be difficult to conclude his complaints are chronic.  
No medical examiner has indicated any objective findings of 
sleep disturbance or memory loss are related to service 
and/or an undiagnosed illness.  In fact, the June 2003 VA 
examiner stated that although the veteran currently suffers 
from these problems, it is more likely the result of his drug 
abuse and depression.  As these symptoms have been medically 
attributed to a diagnosed medical disability, they are not 
symptoms of an undiagnosed illness.

Service connection for chronic disabilities manifested by 
sleep disturbance and memory problems is therefore denied.  
See 38 C.F.R. § 3.317 (2006).

C.  Headaches

The veteran's claim fails on a direct basis.  See 38 C.F.R. 
§ 3.303 (2006).  A February 2004 treatment note indicated 
that the veteran complained of headaches.  Service medical 
records do indicate complaints of headaches; however, each 
complaint was in conjunction with other complaints, such as 
fever and chills.  No chronic headache disorder was diagnosed 
in service.  The veteran's separation examination was 
negative for any complaints of headaches.  There is no 
medical evidence of record to establish that the veteran's 
current disability is related to service.  

The Board also finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  Since his 
separation from service, there is only one notation of 
complaint of migraine headaches daily, in a February 2004 
treatment note.  He states this condition is chronic, and he 
is certainly competent to relate such subjective 
symptomatology.  Regardless, there must be either objective 
indicators of a disability, such as "signs" evident to a 
medical examiner or other, non-medical indicators capable of 
independent verification.  There is no such evidence here.  
No medical examiner has indicated any objective findings of 
headaches.  Furthermore, the evidence reflects no 
independently verifiable non-medical indicators consistent 
with headaches.  That is, there is no evidence verifying the 
veteran's complaints that VA could independently verify.  
Thus, it cannot be said that the veteran suffers from a 
chronic disability, within the meaning of applicable law and 
regulations.

Service connection for chronic disabilities manifested by 
headaches therefore is denied.  See 38 C.F.R. § 3.317 (2006).

D.  Abnormal Weight Loss

The veteran's claim fails on a direct basis.  See 38 C.F.R. 
§ 3.303 (2006).  When the veteran enlisted in October 1997, 
he weighed 147 pounds.  In 1999, his weight had increased to 
179 pounds, and the medical assessment of August 2002 
reflected a weight of 170 pounds.  The Board notes that the 
normal weight range for the veteran's height is 143 to 224 
pounds.  See entrance examination, dated in October 1997.  
The veteran was not diagnosed with abnormal weight loss in 
service.  Additionally, there is no medical evidence of 
record that establishes that the veteran suffered from 
abnormal weight loss in service, and that such weight loss 
was due to service itself.  

The Board also finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  Treatment 
records in March 2003 indicate the veteran's weight was 170 
pounds.  In October 2003, he weighed 154 pounds, in March 
2004 he weighed 160 pounds and in July 2004 he weighed 152 
pounds.  It is certainly clear that the veteran's chronic 
complaints of weight loss and loss of appetite are accurate; 
however, there is no evidence that this weight loss is 
abnormal.  Despite his weight loss, his current weight is 
still within the normal range.  Indeed, the veteran still 
weighs more than he did at enlistment.  

No medical opinion has been associated with the veteran's 
claims folder that he is below normal weight for his height, 
or that a loss of 20 pounds is abnormal.  For argument sake, 
even if the Board were to accept that his weight loss is 
abnormal, no medical professional has related the weight loss 
to an undiagnosed illness or to his Persian Gulf service.  
Additionally, the Board is cognizant that the veteran has a 
significant drug abuse problem.  Treatment records dated in 
March 2004 indicate that the veteran's weight loss may relate 
to the veteran's depression.  Thus, it cannot be said that 
the veteran suffers from an undiagnosed illness, within the 
meaning of applicable law and regulations.

Service connection for chronic disabilities manifested by 
abnormal weight loss therefore is denied.  See 38 C.F.R. § 
3.317 (2006).

E.  Dyspepsia and Diarrhea

The veteran's claim fails on a direct basis. See 38 C.F.R. 
§ 3.303 (2006).  The veteran's service medical records 
contain complaints of acute gastroenteritis.  By its very 
definition, acute indicates a sudden onset of symptoms for a 
short period of time.  No chronic disorder was diagnosed in 
service.  In support of this acute diagnosis, the veteran's 
separation examination was negative for any complaints of 
dyspepsia or diarrhea.  Though the veteran does suffer from a 
current disability, no medical profession has stated that the 
current condition is related to service.  

The Board also finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  The VA 
examination report, dated in October 2003, found that the 
veteran's report of intermittent dyspepsia and loose stools 
were likely related to the effects of his sertraline for his 
depression and would likely subside after the veteran 
adjusted to the medications.  There was no medical report of 
his subjective complaints of these effects found in the 
record.  However, the possible effects of his medications 
including gabapentin, olanzapine and trazadone can cause 
stomach trouble.  As the veteran's condition has been 
attributed to his medication use, it is not the result of an 
undiagnosed illness.

Service connection for frequent diarrhea as due to an 
undiagnosed illness is therefore denied.  See 38 C.F.R. § 
3.317 (2006).

III.  Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the veteran's claims, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letter also 
specifically informed the veteran of what was necessary to 
substantiate his claim for Gulf War Undiagnosed Illness.  He 
was provided with a detailed guide on how to proceed with his 
claim.  The September 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Though the veteran was not provided with notification of 
disability ratings and effective date matters, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
he was not prejudiced by such.  Since the claims are being 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, Social Security records, and identified private 
medical records have been obtained, to the extent available.  
See 38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2006).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded VA examinations in October 2003.  See 38 
C.F.R. § 3.159(c)(4) (2006).  The October 2003 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 








ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is denied.

Entitlement to service connection for fibromyalgia, 
headaches, abnormal weight loss, sleep disturbances, frequent 
diarrhea and memory problems as due to an undiagnosed 
illness, is denied.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of 
entitlement to service connection for chronic fatigue 
syndrome, as due to an undiagnosed illness.  

The veteran's service medical records indicate he complained 
of weakness in March 1998 and was diagnosed with extreme 
fatigue in April 1998.  The June 2003 VA liver examination 
noted that the veteran complained of fatigue for several 
years.  The examiner concluded that the veteran's fatigue 
could be the result of drug use and the veteran's diagnosed 
depression.  Chronic fatigue as due to an undiagnosed illness 
is offered a presumption under 38 C.F.R. § 3.317.  As the VA 
examiner failed to state with specificity the cause of the 
veteran's fatigue and the veteran has consistently complained 
of this symptomatology, the veteran must be afforded a 
Persian Gulf War examination to determine the nature and 
etiology of his condition.

1.  Make arrangements for the veteran to 
be afforded a Persian Gulf War 
examination to determine the nature, 
extent, and etiology of his claimed 
chronic fatigue.  All indicated tests 
and studies should be performed.  The 
claims folder and a copy of this remand 
must be sent to the examiner for review.  
The examiner should summarize the 
medical history, including the onset and 
course of the claimed chronic fatigue; 
describe any current symptoms and 
manifestations attributed to chronic 
fatigue; and provide diagnoses for any 
and all neurological pathology 
manifested.

The examiner is thereafter requested to 
provide the following opinion:

Does the veteran manifest chronic 
fatigue or undiagnosed disorder 
manifested by symptoms of chronic 
fatigue?

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, 
issue the veteran a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


